Exhibit 10.2

LOGO [g281487ex10_2-pg001.jpg]

January 6, 2012

Maher Albitar, M.D.

27165 Kiavo Dr

Valley Center, CA 92082

Dear Dr. Albitar,

I am delighted to offer you the position of Chief Medical Officer and Director
of Research and Development for NeoGenomics Laboratories based in our Irvine,
California facility. In this new role, you will be responsible for leading our
Medical team, providing Medical leadership for the company’s research and
development efforts, and for providing the Medical vision to help NeoGenomics
become America’s premier cancer testing laboratory. We are excited to have you
be a key member of our team.

In keeping with California’s law about the corporate practice of medicine, we
are making this offer in writing through a Medical Services Agreement (the
“Agreement”), a copy of which is attached hereto, between NeoGenomics
Laboratories, Inc. a Florida Corporation (“NeoGenomics” or the “Company”) and
Albitar Oncology Consulting, LLC, a Delaware limited liability corporation
(“Medical Group”), a corporation previously formed by you in which you are the
sole shareholder and physician-employee. As an inducement for your causing
Medical Group to enter into the Agreement, NeoGenomics hereby agrees to provide
you with the following benefits as an independent contractor:

 

Start Date:    January 9, 2012 or such other date as is mutually agreed upon
(the “Start Date”) Compensation:    $425,000 per annum, payable bi-weekly Bonus:
   Targeted at 25% of the Base Compensation amount paid by NeoGenomics during
any of its fiscal years within sixty (60) days of the end of any such fiscal
year, if you meet certain performance thresholds established for you by the
Company (the “Incentive Compensation”). Benefits:    You will be entitled to
participate in all medical benefits that NeoGenomics offers to its independent
contractors (reported on IRS Form 1099) in accordance with the Company’s policy
for such benefits at any given time. In this regard, NeoGenomics will pay that
portion of such benefits as it would normally pay for full-time employees of
NeoGenomics. A summary of the current policies with respect to benefits is
attached. The Company reserves the right to modify its benefit programs at any
time in its sole discretion.

 

1



--------------------------------------------------------------------------------

Paid Time Off:

   Included in the Compensation outlined above is a provision for five weeks of
paid time off per year for periods in which you are unavailable to provide
services to the Company during normal business hours.

CME Expenses:

   NeoGenomics will also reimburse Medical Group for up to $5,000 annually for
expenses associated with your continuing medical education (“CME”) credits.

Licensing Fees:

   NeoGenomics will also pay all states licensing fees for you.

Stock Options:

   Upon the Start Date, you will be granted non-qualified stock options to
purchase up to 250,000 shares of NeoGenomics’ common stock at an exercise price
equivalent to the closing price per share at which NeoGenomics stock was quoted
on the NASDAQ Bulletin Board on the last trading day prior to your Start Date.
The grant of such options will be made pursuant to the Company’s stock option
plan and will be evidenced by a separate Option Agreement, which the Company
will execute with you within 60 days of receiving a copy of the Company’s
Confidentiality, Non-Solicitation, and Non-Competition Agreement which has been
executed by you. As long as the Agreement remains in effect, such options will
have a five-year term from the Start Date and will vest according to the
following schedule; provided, however, all of such options will vest upon a
Change of Control of NeoGenomics:   

62,500 on the one year anniversary of your Start Date

  

62,500 on the second anniversary of your Start Date

  

62,500 on the third anniversary of your Start Date

  

62,500 on the fourth anniversary of your Start Date

   If for any reason the Agreement is terminated prior to the first anniversary
of the Start Date (before the initial vesting occurs), all such options will be
forfeited. Furthermore, if the Agreement remains in effect on and after the
first anniversary, then you understand that the Company’s stock option plan
requires that any vested options must be exercised within three (3) months after
the date that the Agreement terminates.    You agree that the Company will have
no obligation to issue a Stock Option Agreement granting the above options
unless and until the Company receives an executed copies of the (i)
Confidentiality, Title to Work Product and Non-solicitation Agreement and the
(ii) Confidentiality and Non-Compete Agreement from you.

Stock Warrants:

   Upon the Start Date, you will also be granted warrants to purchase up to
200,000 shares of NeoGenomics’ common stock. Such warrants will have an exercise
price equal to the closing price per share at which NeoGenomics stock was quoted
on the NASDAQ Bulletin Board on the last trading day prior to your Start Date, a
five year term and will vest in the following performance criteria are
accomplished:   

80,000 will vest upon the commercial launch of the Company’s gene-based plasma
prostate cancer test licensed from Health Discovery Corp (“HDC”) or similar test
based on our mutual agreement.

 

2



--------------------------------------------------------------------------------

  

40,000 will vest upon the commercial launch of the Company’s gene-based colon
cancer test licensed from HDC or similar test based on our mutual agreement.

  

40,000 will vest upon the commercial launch of the Company’s gene-based
pancreatic cancer test licensed from HDC or similar test based on our mutual
agreement.

  

20,000 will vest upon successful consummation of a sublicensing agreement with
an instrument manufacturer to commercialize the cytogenetics automated image
analysis technology licenses from HDC

  

20,000 will vest upon successful consummation of a sublicensing agreement with
an instrument manufacturer to commercialize the flow cytometry automated image
analysis technology licenses from HDC

   Notwithstanding the foregoing, in the event of a Change of Control of the
Company in which the consideration payable to each common stockholder of the
Company in connection with such Change of Control has a deemed value of at least
$4.00 per share (as adjusted for stock splits, stock dividends, reverse stock
splits, and the like) then the Shares subject to the warrant shall immediately
vest in full.

If you are in agreement with the above terms, please countersign this letter
below and we will provide final copies of the various agreements referred to
above. We are very much looking forward to working with you.

 

Sincerely, Douglas M. VanOort Chairman and Chief Executive Officer

 

Agreed and Accepted:       By:  

/s/ Maher Albitar, M.D.

    Date  

1/6/2012

Name:  

Maher Albitar, M.D.

     

 

3